Exhibit 10.2

EXECUTION VERSION

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

FIRST AMENDMENT dated as of December 20, 2006 (this “Amendment”), to the AMENDED
AND RESTATED CREDIT AGREEMENT dated as of March 27, 2006 (amending and restating
the Credit Agreement dated as of March 15, 2004) (as otherwise amended,
restated, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”), among, inter alia, TRUE TEMPER CORPORATION, a Delaware
corporation (“Holdings”), TRUE TEMPER SPORTS, INC., a Delaware corporation (the
“Borrower”), the LENDERS from time to time parties thereto, CREDIT SUISSE, as
Administrative Agent and as Collateral Agent (such terms having the meanings
provided in the Credit Agreement).

A.  Holdings, the Borrower and the Administrative Agent, among others, are
parties to the Credit Agreement.

B.  Holdings and the Borrower have requested that the Lenders agree to amend
certain provisions of the Credit Agreement as set forth in this Amendment.

C.  The Lenders whose signatures appear below, constituting at least the
Required Lenders, are willing to amend the Credit Agreement on the terms and
subject to the conditions set forth herein.

D.  Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Credit Agreement, as amended hereby.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1.  Amendment of the Credit Agreement.  The Credit Agreement is hereby
amended, effective as of the First Amendment Effective Date (as defined below),
as follows:


(A)  AMENDMENT OF SECTION 1.01.  (I) SECTION 1.01 IS REVISED BY INSERTING THE
FOLLOWING DEFINITIONS IN THE APPROPRIATE ALPHABETICAL ORDER THEREIN:


“AVAILABLE SECOND LIEN PREPAYMENT AMOUNT” SHALL MEAN ON ANY DATE (THE “SPECIFIED
DATE”), AN AMOUNT EQUAL TO (X) THE CUMULATIVE AMOUNT OF EXCESS CASH FLOW FOR ALL
FULL FISCAL YEARS (COMMENCING WITH THE FISCAL YEAR ENDING DECEMBER 31, 2006)
COMPLETED AFTER THE FIRST AMENDMENT EFFECTIVE AND PRIOR TO THE SPECIFIED DATE;
MINUS (Y) THE PORTION OF SUCH EXCESS CASH FLOW THAT HAS BEEN AFTER THE FIRST
AMENDMENT EFFECTIVE DATE AND ON OR PRIOR TO THE SPECIFIED DATE (OR WILL BE)
APPLIED TO THE PREPAYMENT OF LOANS IN ACCORDANCE WITH SECTION 2.13(E); MINUS (Z)
THE CUMULATIVE AMOUNT OF PREPAYMENTS OF PERMITTED SECOND LIEN INDEBTEDNESS
PURSUANT TO THE PROVISO IN SECTION 6.09(B) COMPLETED AFTER THE FIRST AMENDMENT
EFFECTIVE DATE AND PRIOR TO THE SPECIFIED DATE.


--------------------------------------------------------------------------------



“FIRST AMENDMENT” SHALL MEAN THE FIRST AMENDMENT TO THIS AGREEMENT DATED AS OF
DECEMBER 20, 2006, AMONG HOLDINGS, THE BORROWER AND THE LENDERS PARTIES THERETO.


“FIRST AMENDMENT EFFECTIVE DATE” SHALL MEAN THE DATE ON WHICH THE FIRST
AMENDMENT BECOMES EFFECTIVE IN ACCORDANCE WITH ITS TERMS.


“FUNDED SENIOR DEBT” SHALL MEAN, AS OF THE LAST DAY OF ANY FISCAL QUARTER,
FUNDED DEBT AT SUCH DATE, EXCLUDING THE INDEBTEDNESS REPRESENTED BY THE
SUBORDINATED NOTES.


“INTERCREDITOR AGREEMENT” SHALL MEAN AN INTERCREDITOR AGREEMENT ENTERED INTO BY
AND AMONG THE BORROWER, THE AGENTS AND THE LENDERS IN RESPECT OF ANY PERMITTED
SECOND LIEN INDEBTEDNESS (OR ANY AGENT ON SUCH LENDERS’ BEHALF), CONTAINING
TERMS CUSTOMARY IN THE ADMINISTRATIVE AGENT’S REASONABLE DETERMINATION FOR
SECOND LIEN FINANCINGS OF THIS KIND, WHICH INTERCREDITOR AGREEMENT SHALL BE
DEEMED TO HAVE BEEN APPROVED BY THE LENDERS IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 9.19 HEREOF.


“PERMITTED SECOND LIEN INDEBTEDNESS” SHALL MEAN INDEBTEDNESS OF THE BORROWER
WHICH (A) DOES NOT MATURE AND IS NOT SUBJECT TO MANDATORY REPURCHASE, REDEMPTION
OR AMORTIZATION (OTHER THAN PURSUANT TO CUSTOMARY MANDATORY PREPAYMENT
PROVISIONS THAT ARE NO MORE RESTRICTIVE ON HOLDINGS, THE BORROWER AND THE
SUBSIDIARIES THAN THOSE CONTAINED IN PARAGRAPHS (B), (C), (D) AND (E) OF SECTION
2.13 ONLY IF AND TO THE EXTENT THAT SUCH AMOUNTS SHALL FIRST BE USED TO PREPAY
OUTSTANDING TERM LOANS UNDER THIS AGREEMENT AND OTHER THAN PURSUANT TO CHANGE OF
CONTROL PROVISIONS THAT ARE NO MORE RESTRICTIVE ON HOLDINGS, THE BORROWER AND
THE SUBSIDIARIES THAN THOSE CONTAINED IN THIS AGREEMENT REQUIRING PREPAYMENT
ONLY IF AND TO THE EXTENT PERMITTED BY THIS AGREEMENT), IN EACH CASE, PRIOR TO
THE DATE THAT IS 91 DAYS AFTER THE TERM LOAN MATURITY DATE; (B) IS NOT SECURED
BY ANY ASSETS OF HOLDINGS, THE BORROWER OR ANY SUBSIDIARY OTHER THAN THE
COLLATERAL; PROVIDED THAT ANY LIEN ON THE COLLATERAL SECURING ANY OBLIGATIONS
HELD BY ANY LENDER OF SUCH PERMITTED SECOND LIEN INDEBTEDNESS (OR ANY AGENT ON
SUCH LENDER’S BEHALF) SHALL BE (I) JUNIOR AND SUBORDINATE TO ALL LIENS ON THE
COLLATERAL SECURING THE OBLIGATIONS PURSUANT TO THE TERMS OF THE INTERCREDITOR
AGREEMENT, (II) OTHERWISE BE SUBJECT TO THE TERMS AND PROVISIONS OF THE
INTERCREDITOR AGREEMENT AND (III) CREATED PURSUANT TO DEFINITIVE SECURITY
DOCUMENTS THAT ARE SUBSTANTIALLY THE SAME IN FORM AND SUBSTANCE AS THE SECURITY
DOCUMENTS; (C) IS GOVERNED BY A DEFINITIVE CREDIT AGREEMENT CONTAINING COVENANTS
AND EVENTS OF DEFAULT THAT, WHEN TAKEN AS A WHOLE, IN THE ADMINISTRATIVE AGENT’S
REASONABLE DETERMINATION, ARE NO LESS FAVORABLE TO HOLDINGS, THE BORROWER AND
THE SUBSIDIARIES THAN THE COVENANTS AND EVENTS OF DEFAULT CONTAINED IN THIS
AGREEMENT; PROVIDED THAT (I) SUCH DEFINITIVE CREDIT AGREEMENT SHALL NOT CONTAIN
ANY FINANCIAL MAINTENANCE COVENANT OTHER THAN COVENANTS THAT ARE COMPARABLE TO
THE COVENANTS CONTAINED IN SECTION 6.11, 6.12 AND 6.13 AND ANY SUCH FINANCIAL
MAINTENANCE COVENANTS IN SUCH DEFINITIVE CREDIT AGREEMENT SHALL BE LESS
RESTRICTIVE ON HOLDINGS, THE BORROWER AND THE SUBSIDIARIES THAN THE COMPARABLE
TESTS PROVIDED IN SECTION 6.11, 6.12 AND/OR 6.13, AS APPLICABLE, AND (II) SUCH
DEFINITIVE CREDIT AGREEMENT SHALL ONLY DEFAULT TO ANY NON-PAYMENT DEFAULT UNDER
THIS AGREEMENT IF SUCH NON-PAYMENT DEFAULT UNDER THIS AGREEMENT SHALL NOT BE
CURED OR WAIVED WITHIN A TIME PERIOD CUSTOMARY FOR SECOND LIEN FACILITIES OF

2


--------------------------------------------------------------------------------



THIS TYPE, IN THE ADMINISTRATIVE AGENT’S REASONABLE DETERMINATION; AND (D) IS
NOT EXCHANGEABLE OR CONVERTIBLE INTO ANY OTHER INDEBTEDNESS.


“SENIOR LEVERAGE RATIO” SHALL MEAN, ON THE LAST DAY OF ANY FISCAL QUARTER, THE
RATIO OF (A) FUNDED SENIOR DEBT ON SUCH DATE TO (B) CONSOLIDATED EBITDA FOR THE
PERIOD OF FOUR CONSECUTIVE FISCAL QUARTERS MOST RECENTLY ENDED ON AND PRIOR TO
SUCH DATE, TAKEN AS ONE ACCOUNTING PERIOD.


(II) THE DEFINITION OF “APPLICABLE MARGIN” IS REVISED BY DELETING SUCH
DEFINITION IN ITS ENTIRETY AND REPLACING IT WITH THE FOLLOWING DEFINITION:


“APPLICABLE MARGIN” SHALL MEAN, FOR ANY DAY, FOR EACH TYPE OF LOAN, THE RATE PER
ANNUM SET FORTH UNDER THE RELEVANT COLUMN HEADING BELOW BASED UPON THE SENIOR
LEVERAGE RATIO AND/OR, IN THE CASE OF REVOLVING LOANS AND SWINGLINE LOANS,
LEVERAGE

Senior Leverage
Ratio/Leverage Ratio

 

Eurodollar
Term Loans

 

ABR Term
Loans

 

Eurodollar
Revolving Loans
and Swingline
Loans

 

ABR Revolving
Loans and
Swingline Loans

 

Category 1

 

 

 

 

 

 

 

 

 

Senior Leverage Ratio greater than 3.50 to 1.00

 

3.25

%

2.25

%

3.25

%

2.25

%

Category 2

 

 

 

 

 

 

 

 

 

Senior Leverage Ratio less than or equal to 3.50 to 1.00

 

3.00

%

2.00

%

3.00

%

2.00

%

Category 3

 

 

 

 

 

 

 

 

 

Leverage Ratio greater than 3.75 to 1.00 but less than or equal to 4.75 to 1.00

 

Not applicable

 

Not applicable

 

2.75

%

1.75

%

Category 4

 

 

 

 

 

 

 

 

 

Leverage Ratio less than or equal to 3.75 to 1.00

 

Not applicable

 

Not applicable

 

2.50

%

1.50

%

 

Ratio (as applicable) as of the relevant date of determination:

Each change in the Applicable Margin resulting from a change in the Senior
Leverage Ratio and/or Leverage Ratio, as applicable, shall be effective, with
respect to all Loans, Commitments and Letters of Credit outstanding, upon
delivery to the Administrative Agent of the financial statements and
certificates required by Section 5.04(a) or (b) and Section 5.04(c),
respectively, indicating such change until the date immediately preceding the
next date of delivery of such financial statements and certificates indicating
another such change.  In addition, at any time during which the Borrower has
failed to deliver the financial statements and certificates required by
Section 5.04(a) or (b) and Section 5.04(c), respectively, Category 1 shall be
deemed to be applicable for all

3


--------------------------------------------------------------------------------


purposes of determining the Applicable Margin for so long as such failure to
deliver such applicable financial statements and certificates shall continue. 
In the case of Revolving Loans and Swingline Loans, in the event that more than
one Category is applicable as a result of the then-applicable Senior Leverage
Ratio and Leverage Ratio, the lower of such Category shall be deemed to be
applicable for purposes of this definition, except as provided in the
immediately preceding sentence.

(iii)  The definition of “Change in Control” is revised by adding the words “and
Liens securing any Permitted Second Lien Indebtedness on a second priority
basis” after the words “clauses (b) and (d) of Section 6.02” in clause (d) of
such definition.


(IV) THE DEFINITION OF “PERMITTED ACQUISITION” IS REVISED BY DELETING CLAUSE
(B)(II)(B)(X) THEREOF AND REPLACING IT WITH THE FOLLOWING CLAUSE:


“(X) $5,000,000 OR MORE, THEN THE LEVERAGE RATIO (AT ANY TIME PRIOR TO THE FIRST
AMENDMENT EFFECTIVE DATE) OR THE SENIOR LEVERAGE RATIO (AT ANY TIME ON OR AFTER
THE FIRST AMENDMENT EFFECTIVE DATE) WOULD BE AT LEAST 0.25 TO 1.0 LESS THAN THE
MAXIMUM LEVERAGE RATIO OR SENIOR LEVERAGE RATIO, AS APPLICABLE, THEN PERMITTED
UNDER SECTION 6.12 AT SUCH TIME.”


(V)  THE DEFINITION OF “PERMITTED HOLDINGS INDEBTEDNESS” IS REVISED BY (A)
ADDING THE WORDS “OR, IF ANY PERMITTED SECOND LIEN INDEBTEDNESS HAS BEEN
INCURRED, THE MATURITY DATE OF SUCH PERMITTED SECOND LIEN INDEBTEDNESS” AFTER
THE WORDS “TERM LOAN MATURITY DATE” IN CLAUSE (A) THEREOF, (B) DELETING THE
WORDS “AFFILIATE SUBORDINATION AGREEMENT” IN CLAUSE (E) THEREOF AND REPLACING
THEM WITH THE WORDS “SUBORDINATED NOTES” AND (C) ADDING THE FOLLOWING NEW CLAUSE
AT THE END THEREOF:


“AND (F) IF AT THE TIME OF SUCH INCURRENCE THE SENIOR LEVERAGE RATIO SHALL BE
GREATER THAN 3.50 TO 1.00 AS OF THE MOST RECENTLY COMPLETED PERIOD ENDING PRIOR
TO SUCH TRANSACTION FOR WHICH THE FINANCIAL STATEMENTS AND CERTIFICATES REQUIRED
BY SECTION 5.04(A) OR 5.04(B) WERE REQUIRED TO BE DELIVERED OR FOR WHICH
COMPARABLE FINANCIAL STATEMENTS HAVE BEEN FILED WITH OR FURNISHED TO THE
SECURITIES EXCHANGE COMMISSION, AFTER GIVING PRO FORMA EFFECT TO SUCH
TRANSACTION AND TO ANY OTHER EVENT OCCURRING AFTER SUCH PERIOD WHICH REQUIRED A
PRO FORMA CALCULATION TO BE MADE HEREUNDER AS IF SUCH TRANSACTION HAD OCCURRED
AS OF THE FIRST DAY OF SUCH PERIOD, THE NET CASH PROCEEDS OF WHICH ARE
CONTRIBUTED AS COMMON EQUITY TO THE BORROWER AND USED BY THE BORROWER TO
PERMANENTLY REPAY TERM LOANS OR REPAY AND PERMANENTLY REDUCE COMMITMENTS IN
RESPECT OF REVOLVING LOANS.”


(VI)  THE DEFINITION OF “PERMITTED REFINANCING INDEBTEDNESS” IS REVISED BY
ADDING THE WORDS “AND, IF SUCH REFINANCED INDEBTEDNESS OR ANY GUARANTEES THEREOF
ARE PERMITTED SECOND LIEN INDEBTEDNESS, SUCH REFINANCING, REFUNDING, EXTENDING,
RENEWING OR REPLACING INDEBTEDNESS AND ANY GUARANTEES THEREOF MUST REMAIN
PERMITTED SECOND LIEN INDEBTEDNESS OR MUST BE UNSECURED” AFTER THE WORDS “NO
LESS FAVORABLE TO THE LENDERS” IN CLAUSE (C) OF SUCH SECTION.

4


--------------------------------------------------------------------------------



(B)  AMENDMENT OF SECTION 5.04.  SECTION 5.04(D) IS REVISED BY DELETING THE
WORDS “AT LEAST” AT THE BEGINNING OF SUCH CLAUSE, AND INSERTING THE WORD
“WITHIN” AT THE BEGINNING OF SUCH CLAUSE.


(C)  AMENDMENT OF SECTION 6.01.  (I) SECTION 6.01(D) IS REVISED BY DELETING THE
NUMBER “$25,000,000” IN SUCH CLAUSE AND REPLACING IT WITH THE FOLLOWING:


“(X) IF AT THE TIME OF SUCH INCURRENCE THE SENIOR LEVERAGE RATIO SHALL BE
GREATER THAN 3.50 TO 1.00 AS OF THE MOST RECENTLY COMPLETED PERIOD ENDING PRIOR
TO SUCH TRANSACTION FOR WHICH THE FINANCIAL STATEMENTS AND CERTIFICATES REQUIRED
BY SECTION 5.04(A) OR 5.04(B) WERE REQUIRED TO BE DELIVERED OR FOR WHICH
COMPARABLE FINANCIAL STATEMENTS HAVE BEEN FILED WITH OR FURNISHED TO THE
SECURITIES EXCHANGE COMMISSION, AFTER GIVING PRO FORMA EFFECT TO SUCH
TRANSACTION AND TO ANY OTHER EVENT OCCURRING AFTER SUCH PERIOD WHICH REQUIRED A
PRO FORMA CALCULATION TO BE MADE HEREUNDER AS IF SUCH TRANSACTION HAD OCCURRED
AS OF THE FIRST DAY OF SUCH PERIOD, $5,000,000 OR (Y) IF OTHERWISE,
$25,000,000.”


(II)  SECTION 6.01(E) IS REVISED BY DELETING THE NUMBER “$25,000,000” IN SUCH
CLAUSE AND REPLACING IT WITH THE FOLLOWING:


“(X) IF AT THE TIME OF SUCH INCURRENCE THE SENIOR LEVERAGE RATIO SHALL BE
GREATER THAN 3.50 TO 1.00 AS OF THE MOST RECENTLY COMPLETED PERIOD ENDING PRIOR
TO SUCH TRANSACTION FOR WHICH THE FINANCIAL STATEMENTS AND CERTIFICATES REQUIRED
BY SECTION 5.04(A) OR 5.04(B) WERE REQUIRED TO BE DELIVERED OR FOR WHICH
COMPARABLE FINANCIAL STATEMENTS HAVE BEEN FILED WITH OR FURNISHED TO THE
SECURITIES EXCHANGE COMMISSION, AFTER GIVING PRO FORMA EFFECT TO SUCH
TRANSACTION AND TO ANY OTHER EVENT OCCURRING AFTER SUCH PERIOD WHICH REQUIRED A
PRO FORMA CALCULATION TO BE MADE HEREUNDER AS IF SUCH TRANSACTION HAD OCCURRED
AS OF THE FIRST DAY OF SUCH PERIOD, $5,000,000 OR (Y) IF OTHERWISE,
$25,000,000.”


(III)  SECTION 6.01(G) IS REVISED BY ADDING THE FOLLOWING AT THE BEGINNING OF
SUCH CLAUSE:


“IF AT THE TIME OF SUCH INCURRENCE THE SENIOR LEVERAGE RATIO SHALL BE LESS THAN
OR EQUAL TO 3.50 TO 1.00 AS OF THE MOST RECENTLY COMPLETED PERIOD ENDING PRIOR
TO SUCH TRANSACTION FOR WHICH THE FINANCIAL STATEMENTS AND CERTIFICATES REQUIRED
BY SECTION 5.04(A) OR 5.04(B) WERE REQUIRED TO BE DELIVERED OR FOR WHICH
COMPARABLE FINANCIAL STATEMENTS HAVE BEEN FILED WITH OR FURNISHED TO THE
SECURITIES EXCHANGE COMMISSION, AFTER GIVING PRO FORMA EFFECT TO SUCH
TRANSACTION AND TO ANY OTHER EVENT OCCURRING AFTER SUCH PERIOD WHICH REQUIRED A
PRO FORMA CALCULATION TO BE MADE HEREUNDER AS IF SUCH TRANSACTION HAD OCCURRED
AS OF THE FIRST DAY OF SUCH PERIOD,”


(IV)  SECTION 6.01(H) IS REVISED BY ADDING THE FOLLOWING AT THE BEGINNING OF
SUCH CLAUSE:


“IF AT THE TIME OF SUCH INCURRENCE THE SENIOR LEVERAGE RATIO SHALL BE LESS THAN
OR EQUAL TO 3.50 TO 1.00 AS OF THE MOST RECENTLY COMPLETED PERIOD ENDING PRIOR
TO SUCH TRANSACTION FOR WHICH THE FINANCIAL STATEMENTS AND CERTIFICATES REQUIRED
BY SECTION 5.04(A) OR 5.04(B) WERE REQUIRED TO BE DELIVERED OR FOR WHICH
COMPARABLE FINANCIAL

5


--------------------------------------------------------------------------------



STATEMENTS HAVE BEEN FILED WITH OR FURNISHED TO THE SECURITIES EXCHANGE
COMMISSION, AFTER GIVING PRO FORMA EFFECT TO SUCH TRANSACTION AND TO ANY OTHER
EVENT OCCURRING AFTER SUCH PERIOD WHICH REQUIRED A PRO FORMA CALCULATION TO BE
MADE HEREUNDER AS IF SUCH TRANSACTION HAD OCCURRED AS OF THE FIRST DAY OF SUCH
PERIOD,”


(V) SECTION 6.01(L) IS REVISED BY DELETING THE NUMBER “$12,500,000” IN SUCH
CLAUSE AND REPLACING IT WITH THE FOLLOWING:


“(X) IF AT THE TIME OF SUCH INCURRENCE THE SENIOR LEVERAGE RATIO SHALL BE
GREATER THAN 3.50 TO 1.00 AS OF THE MOST RECENTLY COMPLETED PERIOD ENDING PRIOR
TO SUCH TRANSACTION FOR WHICH THE FINANCIAL STATEMENTS AND CERTIFICATES REQUIRED
BY SECTION 5.04(A) OR 5.04(B) WERE REQUIRED TO BE DELIVERED OR FOR WHICH
COMPARABLE FINANCIAL STATEMENTS HAVE BEEN FILED WITH OR FURNISHED TO THE
SECURITIES EXCHANGE COMMISSION, AFTER GIVING PRO FORMA EFFECT TO SUCH
TRANSACTION AND TO ANY OTHER EVENT OCCURRING AFTER SUCH PERIOD WHICH REQUIRED A
PRO FORMA CALCULATION TO BE MADE HEREUNDER AS IF SUCH TRANSACTION HAD OCCURRED
AS OF THE FIRST DAY OF SUCH PERIOD, $2,000,000 OR (Y) IF OTHERWISE,
$12,500,000.”


(VI)  SECTION 6.01(O) IS REVISED BY DELETING THE NUMBER “$20,000,000” IN SUCH
CLAUSE AND REPLACING IT WITH THE FOLLOWING:


“(X) IF AT THE TIME OF SUCH INCURRENCE THE SENIOR LEVERAGE RATIO SHALL BE
GREATER THAN 3.50 TO 1.00 AS OF THE MOST RECENTLY COMPLETED PERIOD ENDING PRIOR
TO SUCH TRANSACTION FOR WHICH THE FINANCIAL STATEMENTS AND CERTIFICATES REQUIRED
BY SECTION 5.04(A) OR 5.04(B) WERE REQUIRED TO BE DELIVERED OR FOR WHICH
COMPARABLE FINANCIAL STATEMENTS HAVE BEEN FILED WITH OR FURNISHED TO THE
SECURITIES EXCHANGE COMMISSION, AFTER GIVING PRO FORMA EFFECT TO SUCH
TRANSACTION AND TO ANY OTHER EVENT OCCURRING AFTER SUCH PERIOD WHICH REQUIRED A
PRO FORMA CALCULATION TO BE MADE HEREUNDER AS IF SUCH TRANSACTION HAD OCCURRED
AS OF THE FIRST DAY OF SUCH PERIOD, $2,000,000, OR (Y) IF OTHERWISE,
$20,000,000.”


(VII) SECTION 6.01 IS REVISED BY ADDING THE FOLLOWING NEW CLAUSE AT THE END OF
SUCH SECTION:


“(P)  PERMITTED SECOND LIEN INDEBTEDNESS IN AN AGGREGATE PRINCIPAL AMOUNT OF UP
TO $45,000,000 AT ANY TIME OUTSTANDING, LESS THE AMOUNT OF ANY PRINCIPAL
PAYMENTS MADE THEREON, AND INDEBTEDNESS OF THE SUBSIDIARY GUARANTORS UNDER ANY
GUARANTEES IN RESPECT OF SUCH PERMITTED SECOND LIEN INDEBTEDNESS; AND ANY
PERMITTED REFINANCING INDEBTEDNESS IN RESPECT OF SUCH PERMITTED SECOND LIEN
INDEBTEDNESS AND SUCH GUARANTEES.”


(D)  AMENDMENT OF SECTION 6.02.  SECTION 6.02 IS REVISED BY ADDING THE FOLLOWING
NEW CLAUSE AT THE END OF SUCH SECTION:


“(S)  LIENS ON THE COLLATERAL SECURING OBLIGATIONS IN RESPECT OF PERMITTED
SECOND LIEN INDEBTEDNESS (OR ANY GUARANTEES THEREOF) IN EACH CASE PERMITTED TO
BE INCURRED HEREUNDER, OR ANY REFINANCING THEREOF PERMITTED HEREUNDER AND HAVING
THE SAME PRIORITY OF LIENS AFFORDED THERETO; PROVIDED THAT ALL SUCH LIENS ARE
SUBORDINATED TO THE

6


--------------------------------------------------------------------------------



LIENS SECURING THE OBLIGATIONS IN ACCORDANCE WITH, AND OTHERWISE SUBJECT TO, THE
TERMS OF THE INTERCREDITOR AGREEMENT.”


(E)  AMENDMENT OF SECTION 6.05.  SECTION 6.05(B)(I)(C)(I) IS REVISED BY DELETING
THE WORD “OR” AT THE END OF SUCH CLAUSE, AND INSERTING THE WORD “AND” AT THE END
OF SUCH CLAUSE.


(F)  AMENDMENT OF SECTION 6.06.  SECTION 6.06(B) IS REVISED BY ADDING THE
FOLLOWING NEW CLAUSE AT THE END OF SUCH SECTION:


“AND (G) THE FOREGOING SHALL NOT APPLY TO RESTRICTIONS AND CONDITIONS IMPOSED BY
THE DEFINITIVE CREDIT DOCUMENTATION WITH RESPECT TO ANY PERMITTED SECOND LIEN
INDEBTEDNESS (OR ANY REFINANCING OF SUCH PERMITTED SECOND LIEN INDEBTEDNESS THAT
IS PERMITTED HEREUNDER)”


(G)  AMENDMENT OF SECTION 6.08.  SECTION 6.08 IS REVISED BY ADDING THE WORDS “OR
THE DEFINITIVE CREDIT DOCUMENTATION WITH RESPECT TO ANY PERMITTED SECOND LIEN
INDEBTEDNESS (OR ANY REFINANCING OF SUCH PERMITTED SECOND LIEN INDEBTEDNESS THAT
IS PERMITTED HEREUNDER)” AFTER THE WORDS “PURSUANT TO THE LOAN DOCUMENTS” IN
CLAUSE (A)(II) OF SUCH SECTION.


(H)  AMENDMENT OF SECTION 6.09.  SECTION 6.09(B) IS REVISED BY ADDING THE
FOLLOWING AT THE END OF SUCH SECTION:


“, OR ANY PERMITTED SECOND LIEN INDEBTEDNESS; PROVIDED THAT THE FOREGOING
LIMITATIONS SHALL NOT APPLY TO ANY PREPAYMENT OF ANY PERMITTED SECOND LIEN
INDEBTEDNESS IF AT THE TIME OF SUCH APPLICABLE PREPAYMENT (X) NO DEFAULT OR
EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING OR RESULT THEREFROM, (Y)
AT THE TIME OF SUCH PREPAYMENT THE SENIOR LEVERAGE RATIO SHALL BE LESS THAN OR
EQUAL TO 3.50 TO 1.00 AS OF THE MOST RECENTLY COMPLETED PERIOD ENDING PRIOR TO
SUCH TRANSACTION FOR WHICH THE FINANCIAL STATEMENTS AND CERTIFICATES REQUIRED BY
SECTION 5.04(A) OR 5.04(B) WERE REQUIRED TO BE DELIVERED OR FOR WHICH COMPARABLE
FINANCIAL STATEMENTS HAVE BEEN FILED WITH OR FURNISHED TO THE SECURITIES
EXCHANGE COMMISSION, AFTER GIVING PRO FORMA EFFECT TO SUCH PREPAYMENT AND TO ANY
OTHER EVENT OCCURRING AFTER SUCH PERIOD WHICH REQUIRED A PRO FORMA CALCULATION
TO BE MADE HEREUNDER AS IF SUCH TRANSACTION HAD OCCURRED AS OF THE FIRST DAY OF
SUCH PERIOD AND (Z) SUCH APPLICABLE PREPAYMENT SHALL BE NOT MORE THAN THE THEN
APPLICABLE AVAILABLE SECOND LIEN PREPAYMENT AMOUNT.”


(I)  AMENDMENT OF SECTION 6.11.  SECTION 6.11 IS REVISED BY DELETING THE TABLE
SET FORTH IN SUCH SECTION IN ITS ENTIRETY AND REPLACING IT WITH THE FOLLOWING
TABLE:

7


--------------------------------------------------------------------------------


 

Period

 

Ratio

December 31, 2006

 

1.15 to 1.00

March 31, 2007

 

1.15 to 1.00

June 30, 2007

 

1.05 to 1.00

September 30, 2007

 

1.10 to 1.00

December 31, 2007

 

1.25 to 1.00

March 31, 2008

 

1.30 to 1.00

June 30, 2008

 

1.35 to 1.00

September 30, 2008

 

1.40 to 1.00

December 31, 2008

 

1.50 to 1.00

March 31, 2009 through December 31, 2009

 

1.80 to 1.00

Thereafter

 

2.25 to 1.00

 


(J)  AMENDMENT OF SECTION 6.12.  SECTION 6.12 IS REVISED BY DELETING SUCH
SECTION IN ITS ENTIRETY AND REPLACING IT WITH THE FOLLOWING:


“SENIOR LEVERAGE RATIO.  ON OR AFTER DECEMBER 31, 2006, PERMIT THE SENIOR
LEVERAGE RATIO ON THE LAST DAY OF ANY FISCAL QUARTER DURING ANY PERIOD SET FORTH
BELOW TO BE GREATER THAN THE RATIO SET FORTH OPPOSITE SUCH PERIOD BELOW:

Period

 

Ratio

December 31, 2006

 

5.15 to 1.00

March 31, 2007

 

5.15 to 1.00

June 30, 2007

 

5.50 to 1.00

September 30, 2007

 

5.00 to 1.00

December 31, 2007

 

4.50 to 1.00

March 31, 2008

 

4.25 to 1.00

June 30, 2008

 

4.00 to 1.00

September 30, 2008

 

3.75 to 1.00

December 31, 2008

 

3.50 to 1.00

March 31, 2009 through December 31, 2009

 

2.75 to 1.00

Thereafter

 

2.50 to 1.00

8


--------------------------------------------------------------------------------



(K)  AMENDMENT OF SECTION 6.13.  SECTION 6.13 IS REVISED BY DELETING THE TABLE
SET FORTH IN SUCH SECTION IN ITS ENTIRETY AND REPLACING IT WITH THE FOLLOWING
TABLE: 

Period

 

Ratio

December 31, 2006

 

1.00 to 1.00

March 31, 2007

 

1.00 to 1.00

June 30, 2007

 

0.90 to 1.00

September 30, 2007

 

0.90 to 1.00

December 31, 2007

 

1.05 to 1.00

March 31, 2008

 

1.10 to 1.00

June 30, 2008

 

1.15 to 1.00

September 30, 2008

 

1.20 to 1.00

December 31, 2008

 

1.20 to 1.00

Thereafter

 

1.40 to 1.00

 


(L)  AMENDMENT OF SECTION 9.19.  THE FOLLOWING NEW SECTION SHALL BE ADDED:


“SECTION 9.19.  EFFECTIVENESS OF INTERCREDITOR AGREEMENT.  IN THE EVENT OF ANY
INCURRENCE OF PERMITTED SECOND LIEN INDEBTEDNESS IN ACCORDANCE WITH THE
PROVISIONS OF THIS AGREEMENT, EACH LENDER HEREBY AGREES THAT (A) THE
ADMINISTRATIVE AGENT SHALL BE AUTHORIZED, AS SUCH LENDER’S AGENT, TO NEGOTIATE
THE TERMS AND PROVISIONS OF THE APPLICABLE INTERCREDITOR AGREEMENT (AND ANY
AMENDMENTS, SUPPLEMENTS OR OTHER MODIFICATIONS TO THE LOAN DOCUMENTS THAT ARE
DEEMED NECESSARY OR APPROPRIATE, IN THE OPINION OF THE ADMINISTRATIVE AGENT, TO
EFFECT THE PROVISIONS OF THIS SECTION AND SUCH INTERCREDITOR AGREEMENT AND THE
INCURRENCE OF PERMITTED SECOND LIEN INDEBTEDNESS AS PERMITTED HEREBY) WITH THE
LENDERS AND OTHER SECURED PARTIES IN RESPECT OF SUCH PERMITTED SECOND LIEN
INDEBTEDNESS (OR ANY AGENT ACTING ON SUCH LENDERS’ BEHALF) AND (B) SUCH LENDER
SHALL BE DEEMED TO HAVE APPROVED IN ALL RESPECTS SUCH INTERCREDITOR AGREEMENT

9


--------------------------------------------------------------------------------



(AND SUCH AMENDMENTS, SUPPLEMENTS OR OTHER MODIFICATIONS TO THE LOAN DOCUMENTS)
AND SHALL BE BOUND IN ALL RESPECTS BY ALL OF THE TERMS AND PROVISIONS THEREOF
AND SUCH INTERCREDITOR AGREEMENT (AND SUCH AMENDMENTS, SUPPLEMENTS OR OTHER
MODIFICATIONS) SHALL BECOME EFFECTIVE WHEN IT (OR THEY) SHALL HAVE BEEN EXECUTED
BY EACH OF THE PARTIES THERETO (INCLUDING THE AGENTS, ACTING ON BEHALF OF THE
LENDERS) SO LONG AS THE FORM OF SUCH INTERCREDITOR AGREEMENT (OR SUCH AMENDMENT,
SUPPLEMENT OR OTHER MODIFICATION, AS APPLICABLE) SHALL HAVE BEEN MADE AVAILABLE
FOR REVIEW BY THE ADMINISTRATIVE AGENT (INCLUDING THROUGH SYNDTRAK, INTRALINKS,
THE INTERNET, E-MAIL OR SIMILAR ELECTRONIC TRANSMISSION SYSTEMS) AND THE
ADMINISTRATIVE AGENT SHALL NOT HAVE RECEIVED BY FAX TO ITS FAX NUMBER SET FORTH
IN SECTION 9.01 BY 12:00 P.M. (NOON) NEW YORK TIME ON JANUARY 22, 2007 SIGNED
WRITINGS FROM LENDERS HAVING LOANS (EXCLUDING SWINGLINE LOANS), L/C EXPOSURE,
SWINGLINE EXPOSURE AND UNUSED REVOLVING COMMITMENTS REPRESENTING AT LEAST 50% OF
THE SUM OF ALL LOANS OUTSTANDING (EXCLUDING SWINGLINE LOANS), L/C EXPOSURE,
SWINGLINE EXPOSURE AND UNUSED REVOLVING CREDIT COMMITMENTS STATING THAT SUCH
LENDERS DO NOT APPROVE OF SUCH INTERCREDITOR AGREEMENT (OR SUCH AMENDMENT,
SUPPLEMENT OR OTHER MODIFICATION, AS APPLICABLE), WHICH SIGNED WRITINGS SHALL
SPECIFICALLY PROVIDE THE BASIS FOR SUCH LENDER OR LENDERS NON-APPROVAL.  WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, THE AGENTS ARE HEREBY EXPRESSLY
AUTHORIZED BY THE LENDERS TO EXECUTE ANY INTERCREDITOR AGREEMENT (AND ANY SUCH
AMENDMENT, SUPPLEMENT OR OTHER MODIFICATION TO ANY LOAN DOCUMENTS) WHICH BECOMES
EFFECTIVE AS PROVIDED ABOVE.  IT IS FURTHER UNDERSTOOD AND AGREED BY THE LENDERS
THAT (I) EITHER OF THE AGENTS MAY AGREE, PURSUANT TO ANY INTERCREDITOR AGREEMENT
OR OTHERWISE, TO HOLD ANY PORTION OF THE COLLATERAL THAT IS IN ITS POSSESSION OR
CONTROL TO THE EXTENT THAT POSSESSION OR CONTROL THEREOF IS TAKEN TO PERFECT A
LIEN THEREON UNDER THE UCC AS BAILEE FOR THE LENDERS AND OTHER SECURED PARTIES
WITH RESPECT TO ANY PERMITTED SECOND LIEN INDEBTEDNESS AND (II) EITHER OF THE
AGENTS MAY ACT AS AGENT FOR THE LENDERS AND OTHER SECURED PARTIES WITH RESPECT
TO ANY PERMITTED SECOND LIEN INDEBTEDNESS.”

SECTION 2.  Representations and Warranties.  To induce the other parties hereto
to enter into this Amendment, Holdings and the Borrower represent and warrant to
each of the Lenders and the Administrative Agent that, as of the First Amendment
Effective Date:


(A)  THIS AMENDMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY HOLDINGS
AND THE BORROWER, AND THIS AMENDMENT AND THE CREDIT AGREEMENT, AS AMENDED
HEREBY, CONSTITUTES EACH OF HOLDINGS’ AND THE BORROWER’S LEGAL, VALID AND
BINDING OBLIGATION, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS, SUBJECT
TO APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER LAWS
AFFECTING CREDITORS’ RIGHTS GENERALLY AND SUBJECT TO GENERAL PRINCIPLES OF
EQUITY, REGARDLESS OF WHETHER CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW.


(B)  THE REPRESENTATIONS AND WARRANTIES SET FORTH IN THE CREDIT AGREEMENT AND
EACH OTHER LOAN DOCUMENT ARE, AFTER GIVING EFFECT TO THIS AMENDMENT, TRUE AND
CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE FIRST AMENDMENT EFFECTIVE
DATE, EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES EXPRESSLY RELATE
TO AN EARLIER DATE, IN WHICH CASE THEY WERE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS OF SUCH EARLIER DATE.

10


--------------------------------------------------------------------------------



(C)  NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.

SECTION 3.  Conditions of Effectiveness of this Amendment.  This Amendment shall
become effective on the date (the “First Amendment Effective Date”) on which:


(A)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED DULY EXECUTED AND DELIVERED
COUNTERPARTS OF THIS AMENDMENT THAT, WHEN TAKEN TOGETHER, BEAR THE SIGNATURES OF
HOLDINGS, THE BORROWER AND THE REQUIRED LENDERS.


(B)  THE BORROWER SHALL HAVE PAID TO THE ADMINISTRATIVE AGENT FOR THE PRO RATA
ACCOUNT OF EACH LENDER THAT HAS EXECUTED AND DELIVERED A SIGNATURE PAGE
(INCLUDING, WITHOUT LIMITATION, BY WAY OF FACSIMILE TO JAMES COOPER AT LATHAM &
WATKINS LLP, FAX NUMBER 212-751-4864) APPROVING THIS AMENDMENT ON OR BEFORE 5
P.M. (NEW YORK TIME) WEDNESDAY, DECEMBER 20, 2006, A FEE IN AN AMOUNT EQUAL TO
0.25% OF THE AGGREGATE COMMITMENTS AND OUTSTANDING TERM LOANS OF SUCH LENDER
UNDER THE CREDIT AGREEMENT, SUCH PAYMENT TO BE MADE ON THE DATE (IF ANY) OF THE
INITIAL BORROWING OF ANY PERMITTED SECOND LIEN INDEBTEDNESS.


(C)  THE BORROWER SHALL HAVE BORROWED PERMITTED SECOND LIEN INDEBTEDNESS IN
ACCORDANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT AND SHALL HAVE
PREPAID AT LEAST $24,685,803.78 IN AGGREGATE PRINCIPAL AMOUNT OF TERM LOANS
UNDER THE CREDIT AGREEMENT.


(D)  THE BORROWER SHALL HAVE PAID TO THE ADMINISTRATIVE AGENT ALL OUTSTANDING
FEES, COSTS AND EXPENSES OWING TO THE ADMINISTRATIVE AGENT AS OF SUCH DATE,
INCLUDING, WITHOUT LIMITATION, THE REASONABLE FEES AND DISBURSEMENTS OF LATHAM &
WATKINS LLP, COUNSEL FOR THE ADMINISTRATIVE AGENT.

SECTION 4.  Effect of Amendment.  (a)  Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent or the Collateral Agent under the Credit Agreement or any
other Loan Document, and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other provision of the Credit Agreement or of any other
Loan Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect.  Nothing herein shall be deemed to entitle
Holdings or the Borrower to a consent to, or a waiver, amendment, modification
or other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document in
similar or different circumstances.


(B)  ON THE FIRST AMENDMENT EFFECTIVE DATE, THE CREDIT AGREEMENT SHALL BE
AMENDED AS PROVIDED HEREIN.  THE PARTIES HERETO ACKNOWLEDGE AND AGREE THAT (I)
THIS AMENDMENT AND ANY OTHER LOAN DOCUMENTS EXECUTED AND DELIVERED IN CONNECTION
HEREWITH DO NOT CONSTITUTE A NOVATION, OR TERMINATION OF THE “OBLIGATIONS” (AS
DEFINED IN THE LOAN DOCUMENTS) UNDER THE CREDIT AGREEMENT AS IN EFFECT PRIOR TO
THE FIRST

11


--------------------------------------------------------------------------------



AMENDMENT EFFECTIVE DATE; (II) SUCH “OBLIGATIONS” ARE IN ALL RESPECTS CONTINUING
(AS AMENDED HEREBY) WITH ONLY THE TERMS THEREOF BEING MODIFIED TO THE EXTENT
PROVIDED IN THIS AMENDMENT; AND (III) THE LIENS AND SECURITY INTERESTS AS
GRANTED UNDER THE SECURITY DOCUMENTS SECURING PAYMENT OF SUCH “OBLIGATIONS” ARE
IN ALL SUCH RESPECTS CONTINUING IN FULL FORCE AND EFFECT AND SECURE THE PAYMENTS
OF THE “OBLIGATIONS”.


(C)  THIS AMENDMENT SHALL CONSTITUTE A LOAN DOCUMENT AND SHALL BE ADMINISTERED
AND CONSTRUED PURSUANT TO THE TERMS OF THE CREDIT AGREEMENT (INCLUDING, WITHOUT
LIMITATION, ARTICLE IX THEREOF).

SECTION 5.  Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument. 
Delivery of any executed counterpart of a signature page of this Amendment by
facsimile transmission shall be as effective as delivery of a manually executed
counterpart hereof.

SECTION 6.  Applicable Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7.  Headings.  The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

12


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers as of the day and year first above
written.

TRUE TEMPER CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

TRUE TEMPER SPORTS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

13


--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO
FIRST AMENDMENT
DATED AS OF DECEMBER     , 2006,
TO THE TRUE TEMPER SPORTS, INC. CREDIT AGREEMENT
DATED AS OF MARCH 27, 2006

To approve First Amendment:

 

 

 

Name of Institution:

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

  Name:

 

 

  Title:

 

 

14


--------------------------------------------------------------------------------